NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 23, 2022
                                 Decided July 1, 2022



By the Court:

No. 21‐3218

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Western District of Wisconsin.

      v.                                        No. 13‐cr‐137‐wmc‐1

CHRISTOPHER GLASPER,                            William M. Conley,
     Defendant‐Appellant.                       Judge.


                                       ORDER

        Christopher Glasper appeals the revocation of his supervised release and his new
sentence: 12 months of imprisonment and one additional year of supervised release. His
appointed counsel asserts that the appeal is frivolous and seeks to withdraw. See Anders
v. California, 386 U.S. 738, 746 (1967). But counsel’s brief does not discuss a potential
challenge to the new term of supervised release that we identify as nonfrivolous. For
that reason we will permit counsel to withdraw based on his view of the appeal, but we
will not dismiss the appeal as frivolous

       In 2014 Glasper was convicted of being a felon in possession of ammunition,
18 U.S.C. § 922(g)(1), and sentenced to 70 months in prison and 3 years of supervised
release. About halfway into his term of supervision, the district court revoked his
supervised release because Glasper had violated several conditions. He was sentenced to
18 months of prison time and another year of supervised release. After he served the
No. 21‐3218                                                                          Page 2

prison sentence, his compliance with the conditions of supervised release again faltered.
Glasper tested positive for methamphetamine four times, skipped several drug tests, and
failed to communicate with his probation officer—not reporting that he had been arrested
and that he had moved. Based on these violations, Glasper’s probation officer petitioned
the court to revoke supervised release.

       At the revocation hearing, Glasper did not contest the alleged drug violations,
and the judge found that Glasper had violated the conditions of his release, most
seriously the condition prohibiting drug possession. The judge initially concluded that
an appropriate sentence would be 18 months in prison with no further supervised
release. Glasper then addressed the judge and explained that his struggle with
addiction caused his violations and that the COVID‐19 pandemic made effective
treatment both in and out of prison difficult to obtain. The judge acknowledged
Glasper’s commitment to rehabilitation and offered to sentence Glasper to one year and
one day in prison and one year of supervised release with the condition that Glasper
complete inpatient treatment. Glasper agreed, and so the judge imposed that sentence.

       The nonfrivolous issue we identify concerns the additional year of supervised
release. For a revocation sentence, the terms of supervision and imprisonment together
cannot exceed the length of supervision authorized for the underlying conviction. See
18 U.S.C. § 3583(h). Here, the underlying conviction is a Class C felony carrying up to
36 months of supervised release. See id. § 3583(b)(2). The 366 days of reimprisonment
and one year of additional supervised release that Glasper received amount to less than
that. But there is an interpretation of § 3583(h) that would also include Glasper’s
18‐month prison sentence for his first revocation in that tally, resulting in a total of
about 42 months—above the authorized 36 months. We are among the few appellate
courts yet to have addressed this issue, and the weight of persuasive authority favors
the interpretation that counts prior revocation sentences. See United States v. Price,
901 F.3d 746, 750 (6th Cir. 2018) (collecting cases). Thus, Glasper has a nonfrivolous
argument that his current supervised release term exceeds what § 3583(h) permits.

       Ordinarily, having identified a nonfrivolous issue, we would deny the request to
withdraw and order counsel to file a brief on the merits. But because Glasper is
contesting a revocation order and does not have an unqualified constitutional right to
counsel, this is not the typical Anders context. See Gagnon v. Scarpelli, 411 U.S. 778, 789–
91 (1973). Despite our practice of applying the Anders safeguards in the revocation
context, see United States v. Wheeler, 814 F.3d 856, 857 (7th Cir. 2016), counsel may
No. 21‐3218                                                                       Page 3

withdraw his services more readily when the Sixth Amendment does not strictly apply,
see United States v. Blake, 986 F.3d 756, 758 (7th Cir. 2021). By separate order, we will
recruit new counsel to represent Glasper going forward.

     Therefore, counsel’s motion to withdraw is GRANTED IN PART and DENIED
IN PART. Counsel may withdraw, but the appeal is not dismissed.